Citation Nr: 1619931	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  13-20 928	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial increased disability rating for service-connected posttraumatic stress disorder (PTSD), evaluated as 30 percent prior to May 5, 2008 and 50 percent disabling thereafter.

2.  Entitlement to an initial disability rating higher than 10 percent for service-connected vertigo.

3.  Entitlement to a compensable rating for bilateral hearing loss, to include the residuals of a perforated left eardrum.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2007 by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2016, the Veteran testified at a Board hearing conducted via video-conference before the undersigned Veterans Law Judge.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The issues on appeal stem from the Veteran's notice of disagreement (NOD), received in May 2008, with the initial disability ratings assigned following the grant of service connection for PTSD and vertigo, and with the denial of a compensable rating for bilateral hearing loss, to include the residuals of a left perforated eardrum, as reflected in an October 2007 rating decision.  Although the submission was characterized as a "Letter of Reconsideration," the Veteran stated that he wished to contest these specific "evaluations."  The statement is construed as a NOD.  See 38 C.F.R. § 20.201 (2008).

It appears that the RO did not recognize the submission of this timely NOD, instead construing a photocopy of this document submitted in May 2009 as the Veteran's new increased rating claims for these disabilities.  Accordingly, the RO issued a rating decision in October 2009, granting a staged higher rating for PTSD but denying higher ratings for vertigo and bilateral hearing loss.  However, because the Veteran only disagreed with his PTSD rating (asserting that the rating should be even higher) after the issuance of the October 2009 rating decision, the subsequent statement of the case (SOC), issued in May 2013, only addressed the Veteran's PTSD increased rating claim.  Nevertheless, as the Veteran's submission of the May 2008 NOD triggered VA's duty to issue a SOC adjudicating the increased rating claims for vertigo and bilateral hearing loss, these claims must be remanded to the RO, to this end.  See 38 C.F.R. § 19.9(c) (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

With regard to the Veteran's initial PTSD increased rating claim, which has been perfected for appeal, the Veteran was last afforded a VA examination assessing the severity of his PTSD in August 2009.  However, in a statement received in April 2014, the Veteran asserted that his PTSD had increased in severity since his last examination, which was also indicated at the March 2016 Board hearing.  Accordingly, a new VA examination is required.  

Moreover, as the Veteran reports receiving ongoing VA psychiatric treatment from VA medical facilities, his recent outstanding VA treatment records must be obtained.  As the Veteran has also received psychiatric treatment from VA Vet Centers during the course of this appeal period, his treatment records from these facilities must also be obtained.  See Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).

As to the Veteran's claim seeking a TDIU, in an April 2014 submitted statement and during his March 2016 Board hearing, the Veteran asserted that his PTSD renders him unemployable.  Thus, the Board concludes that a claim for a TDIU has been raised, and the Board has assumed jurisdiction of this claim as part and parcel of the PTSD increased rating claim on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran has not yet received related notice or been provided with a formal TDIU application, this must be accomplished on remand.  

Accordingly, the case is REMANDED for the following actions:
	
1.  Provide the Veteran with proper notice for his claim seeking a TDIU, and request that the Veteran complete a formal TDIU application.  

2.  Obtain the Veteran's outstanding VA treatment records dated from June 2015 and all outstanding treatment records from any Vet Center.  

3.  Issue a SOC adjudicating the Veteran's claims seeking an initial rating higher than 10 percent for service-connected vertigo and a compensable rating for service-connected bilateral hearing loss, to include residuals of a left perforated eardrum.  Inform the Veteran that if he continues to disagree with the decisions rendered and wishes to have the Board consider these claims, he must file a timely substantive appeal (VA Form 9).  

4.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The Veteran's claims file must be made available to the examiner for review.  

After reviewing the claims file and eliciting a history of the Veteran's PTSD symptoms, the examiner should conduct a clinical examination to determine the current severity of the Veteran's PTSD, to include a characterization of the effect of the Veteran's PTSD symptoms on his ability to engage in the types of tasks required in his former career as a supervisor in an electrical utility company.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5.  Finally, readjudicate the Veteran's claim seeking an initial increased rating for his PTSD and his claim seeking entitlement to a TDIU.  If the full benefit with regard to either claim remains denied, issue a SSOC and return the case to the Board.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

